Citation Nr: 1136892	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-24 302	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of service connection for a bilateral hearing loss disability.

2. Whether new and material evidence has been presented to reopen the claim of service connection for arthritis of the spinal column.

3. Whether new and material evidence has been presented to reopen the claim of service connection for multiple joint arthritis.

4. Whether new and material evidence has been presented to reopen the claim of service connection for arthritis of the knees.

5. Entitlement to service connection for a bilateral hearing loss disability.

6. Entitlement to service connection for arthritis of the spinal column.

7. Entitlement to service connection for multiple joint arthritis.

8. Entitlement to service connection for arthritis of the knees.

8. Entitlement to service connection for tinnitus.

9. Entitlement to service connection for arthritis of the hands and fingers.

10. Entitlement to a disability rating higher than 10 percent for a hammertoe deformity of the right 2nd toe. 

11. Entitlement to a disability rating higher than 10 percent for a hammertoe deformity of the left 2nd toe.

12. Entitlement to a compensable disability rating higher for bilateral inguinal hernia.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from August 1958 to August 1960 and again from November 1961 to November 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2006, in September 2008, and in January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In the supplemental statement of the case in the January 2010, the RO determined that new and material evidence had been presented to reopen the claim of service connection for a bilateral hearing loss disability and denied the claim on the merits.  Nonetheless, the Board must independently consider the question of whether new and material evidence has been presented, because the question goes to the Board's jurisdiction to reach the underlying claim. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The claim has been rephrased accordingly.

The reopened claims of service connection for a bilateral hearing loss disability, arthritis of the spinal column, and multiple joint arthritis and the claims of service connection for tinnitus, and arthritis of the hands and fingers and knees are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in July 2002, the RO denied the application to reopen the claim of service connection for a bilateral hearing loss disability; in a rating decision in June 2007, the RO denied the application to reopen the claim of service connection for a right ear hearing loss disability; in each instance, after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the rating decision became final by operation of law based on the evidence then of record.





2.  The additional evidence presented since the rating decisions by RO in July 2002 and in June 2007, denying the applications to reopen the claim of service connection for a hearing loss disability, relates to an unestablished fact necessary to substantiate the claim. 

3.  In a rating decision in August 2003, the RO denied service connection for arthritis of the spinal column; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the rating decision became final by operation of law based on the evidence then of record. 

4.  The additional evidence presented since the rating decision in August 2003 by RO, denying service connection for arthritis of the spinal column relates to an unestablished fact necessary to substantiate the claim. 

5.  In a rating decision in June 2007, the RO denied the application to reopen the claim of service connection for arthritis of multiple joints; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the rating decision became final by operation of law based on the evidence then of record.

6.  The additional evidence presented since the rating decision by RO in June 2007, denying the application to reopen the claim of service connection arthritis of multiple joints, relates to an unestablished fact necessary to substantiate the claim. 

7.  In a rating decision in August 2003, the RO denied service connection for arthritis of the knees; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the rating decision became final by operation of law based on the evidence then of record.

8.  The additional evidence presented since the rating decision by RO in August 2003, denying the claim of service connection for arthritis of the knees, relates to an unestablished fact necessary to substantiate the claim. 


9.  Throughout the appeal period, a right claw foot, resulting for the hammertoe deformity of the right 2nd toe has not been shown. 

10.  Throughout the appeal period, a left claw foot, resulting for the hammertoe deformity of the left 2nd toe has not been shown.

11.  Throughout the appeal period, the inguinal hernias have not been recurrent.


CONCLUSIONS OF LAW

1.  The rating decision by the RO in July 2002, denying the application to reopen the claim of service connection for a bilateral hearing loss disability and the rating decision by the RO in June 2007, denying the application to reopen the claim of service connection for a right ear hearing loss disability became final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  As new and material evidence has been presented, the claim of service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The rating decision by the RO in August 2003, denying service connection for arthritis of the spinal column, became final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  As new and material evidence has been presented, the claim of service connection for arthritis of the spinal column is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2010). 

5.  The rating decision by the RO in June 2007, denying the application to reopen the claim of service connection for arthritis of multiple joints, became final.  38 U.S.C.A. § 7105(c) (West 2002). 



6.  As new and material evidence has been presented, the claim of service connection for arthritis of multiple joints is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2010).

7.  The rating decision by the RO in August 2003, denying service connection for arthritis of the knees, became final.  38 U.S.C.A. § 7105(c) (West 2002).

8.  As new and material evidence has been presented, the claim of service connection for arthritis of the knees is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2010).

9.  The criteria for a rating higher than 10 percent for a hammertoe deformity of the right 2nd to have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5282, 5283, 5284 (2010).

10.  The criteria for a rating higher than 10 percent for a hammertoe deformity of the left 2nd toe have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5282, 5283, 5284 (2010). 

11.   The criteria for a compensable rating for bilateral inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in September 2005, in May 2008, in June 2008, in November 2008, and in December 2008.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was also notified of the need to provide new and material evidence in a claim to reopen, of the definition of new and material evidence, and of the reason a claim had previously been denied.

Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and material evidence required to reopen previously denied service connection claims); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (elements of an increased rating claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  


The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statements of the case in September 2007, in March 2008, in September 2008, in September 2009, and in January 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records, as well as VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

On the claims to reopen, a VA examination is not warranted unless new and material evidence has been presented.  38 C.F.R. §3.159(c)(4)(iii).  As the claims are reopened, the Board is remanding the claims to afford the Veteran a VA examination.

On the claims for increase, the Veteran was afforded VA examinations in October 2005, in December 2007, in July 2008, and in July 2009.  The reports of VA examination contain sufficiently findings and informed discussion of the pertinent history and features of the disabilities adequate for rating.  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claims with New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.    38 C.F.R. § 3.156.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Bilateral Hearing Loss 

In a rating decision in January 1987, the RO denied service connection for a bilateral hearing loss disability.  In a rating decision in July 2002, the RO denied the application to reopen the claim of service connection for a bilateral hearing loss disability. In a rating decision in June 2007, the RO denied the application to reopen the claim of service connection for a right ear hearing loss disability.  In each instance, after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and each rating decision became final by operation of law based on the evidence then of record.



The claim was denied because there was no evidence that the hearing loss was due to noise exposure in service.

The evidence of record consisted of the Veteran's service treatment records and post-service VA and private medical records, showing right ear hearing loss and a report of VA examination in May 2007 in which the examiner stated that the hearing loss was not due to noise exposure in service.

The additional evidence presented since the rating decision in June 2007consists of audiometric test results showing hearing loss, statements and testimony by the Veteran regarding his work around weapons such as antiaircraft guns in service, and a December 2009 private audiogram and medical opinion asserting that the Veteran's bilateral hearing loss, particularly in the high tones, was caused by noise exposure during service.

As the claim of service connection for a hearing loss disability was previously denied because there was no evidence that hearing loss was related to noise exposure in service, the Veteran's statements and testimony about continuity of symptomatology and the medical opinion of a private physician relating the Veteran's current hearing loss disability to service are new and material evidence as the evidence relates to an unestablished fact necessary to substantiate the claim. 

As the evidence is new and material, the claim of service connection for a bilateral hearing loss disability is reopened.  38 C.F.R. § 3.156.  

As the claim of service connection is reopened, further development is needed before reaching a decision on the merits of the reopened claim.

Arthritis Claims

The Veteran previously sought service connection for multiple joint arthritis, which was denied by the RO in a rating decision in February 1987.  In a rating decision in June 2007, the RO denied the application to reopen the claim of service connection for arthritis of multiple joints on grounds that the condition was unrelated to service. 

In a rating decision in August 2003, the RO denied service connection for arthritis of the spinal column and for arthritis of the knees on grounds that the conditions were unrelated to service. 

In each instance, after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and each rating decision became final by operation of law based on the evidence then of record.

The evidence of record previously considered consisted of the Veteran's service treatment records, a report of VA examination in July 2003, and postservice VA records.

The additional evidence consists of VA records showing radiographic evidence of arthritis of multiple joints.  In addition, in November 2008, a private physician expressed the opinion that arthritis of multiple joints is related to findings of joint pain and swelling in service.  The Veteran has also submitted written statements and testified that he has experienced much the same pain in his joints both during and since service.

As the claims of service connection for arthritis of the spinal column, multiple joints, and the knees were previously denied because there was no evidence that associated the postservice findings to service, the Veteran's statements and testimony about continuity of symptomatology and the private physician's opinion relating arthritis to service are new and material evidence as the evidence relates to an unestablished fact necessary to substantiate the claims.  As the evidence is new and material, the claims of service connection for arthritis of the spinal column, arthritis of multiple joints, and arthritis of the knees are reopened.  38 C.F.R. § 3.156.  

As the claims of service connection are reopened, further development is needed before reaching a decision on the merits of the reopened claims. 

.

Claims for Increase

Rating Policy 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Hammertoes

The Veteran was granted service connection for hammertoes of the right and left 2ne toes, effective from December 1986.  A 10 percent disability rating was assigned for the right 2nd toe and a 0 percent (noncompensable) rating was assigned for the left 2nd toe .  A subsequent rating decision in August 2003 granted a 10 percent disability rating for the left 2nd toe.  In August 2005, the Veteran filed the current claims for increase.

Hammer toes are rated under Diagnostic Code 5282.  Hammer toe of a single toe is rated noncompensably (0 percent) disabling.  


Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling, which is the maximum schedular rating under Diagnostic Code 5282. 

Other potentially applicable Diagnostic Codes include Diagnostic Code 5278 (claw foot) and Diagnostic Code 5284 (other foot injury). 

Under Diagnostic Code 5278, the criteria for a 20 percent rating are all toes tending to dorsiflexion at the ankle at a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  Under Diagnostic Code 5284, the criterion for the next higher rating, 20 percent, is moderately severe impairment of the foot. 

On VA examination in October 2005, the Veteran stated that he took anti-inflammatory medication and that he needed  to wear tennis shoes when walking.  He complianed of pain and weakness in the left foot, especially when walking.  On physical examination, there were hammertoe deformities of the 2nd and 5th toes of the right foot and of the 2nd, 3rd, 4th, and 5th toes of the left foot.   All deformities were actively correctable.  There was no evidence of claw foot.  X-rays of the feet were read as within normal limits.  The examiner noted that the majority of the subjective symptoms were the result of a back disability and peripheral artery disease, not the service-connected hammertoes.

On VA examination in October 2007, the Veteran complained of pain and swelling in his feet and discomfort after standing or walking for more than 20 minutes.  He did not describe flare-ups per se, but he describe recurrent foot pain once a week.  On physical examination there was mild painful motion of the right foot.  There were callosities over the first and fifth plantar metatarasal areas.  Hammertoes were noted on the 2nd right and left toes.  The examiner estimated that there would be functional limitations after standing or walking more than 20 minutes and after repetitive use.  X-rays showed hammertoe deformities on the second toes.

In a statement in December 2007, the Veteran stated that both feet were numb and he could not stand for more than 15 to 20 minutes at a time.


On VA examination in July 2009, the Veteran stated that since his last examination his disability had worsened.  He complained of constant numbness and pain along the dorsum and plantar aspects of the feet.  On physical examination, the right and left feet had mild tenderness along the proximal intertarsalphalangeal joint of the second toe with evidence of a hammertoe.  There was no objective evidence of edema, instability, or weakness, but there were callosities of the first and fifth metatarsals.  The diagnosis was a mild hammertoe deformity of the second toe on each foot. 

In April 2011, the Veteran testified that he had been provided with orthopedic shoes because he could not walk in civilian shoes.  He stated that he was taking pain medication.  He stated that the right foot was worse than the left by a matter of degrees, but the orthopedic shoes did relieve his pain.

Based on the evidence set forth above, the Board finds that a disability rating higher than 10 percent for a hammertoe deformity of the 2nd toe of each foot under Diagnostic Code 5278 is not warranted in absence of evidence of a claw foot.  And a rating higher than 10 percent under Diagnsotic Code 5284 is not warranted in the absence of evidence of moderately severe impairment of the foot due to the hammertoe deformity as the majority of the Veteran's foot problems are due to a back diability and peripheral artery disease, not hammertoes.  

The Veteran's testimony as it relates solely to hammertoes is consistent with the findings on VA examination in July 2009 of mild hammertoes.  

Consideration has been given to "staged ratings" over the period of time considered in this appeal, but there have been no clinical findings to show that either disability  meets the criteria for a higher rating. 

For the reasons expressed, the preponderance of the evidence is against the claims for higher ratings, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


Inguinal Hernia

The Veteran was granted service connection for bilateral inguinal hernia, effective December 1986, and a 0 percent (noncompensable) disability rating was assigned.  In April 2008, the Veteran filed the current claim for increase.

Under Diagnostic Code 7338, an inguinal hernia with a postoperative recurrent hernia, readily reducible, well supported by truss or belt, is rated 10 percent. 
A Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114. 

On VA examination in July 2008, the Veteran stated that he surgery in service for hernias in 1961, 1968, 1975, and 1979.  At the time of the examination, he did not complain of any pain and he had not had any episodes of intestinal obstruction due to the hernias or other symptoms associated with the hernias.  On physical examination, the abdomen was nontender with no palpable masses.  There was an 8 cm linear scar on the right lower inguinal side and a 10 cm linear scar on the left lower inguinal area with no deformities of either.  No hernias were felt at the time, although the left inguinal canal was noted to be broad.

In April 2011, the Veteran testified that in service he had three hernia operations on the left side and one on the right side.  He stated that he had a little pain on the right side every now and then, but did not have any recurrence of the hernias.

Based on the facts set forth above, the Board finds that in the absence of evidence of recurrence of either hernia during the appeal period, the criteria for 10 percent rating have not been met. 

As for the surgical scars, the scars are not deep or unstable and there is no functional impairment resulting from the scars.  Thus, there is no basis to assign a separate rating for the surgical scars in this instance.  

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology of mild hammertoe deformity and nonrecurring inguinal hernias, and provide for higher ratings for more severe symptoms.  As the disability pictures are encompassed by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration for either disability is not required under 38 C.F.R. § 3.321(b)(1).










ORDER

As new and material evidence has been presented, the claim of service connection for a bilateral hearing loss disability is reopened and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim of service connection for arthritis of the spinal column is reopened and to this extent only the appeal is granted. 

As new and material evidence has been presented, the claim of service connection for arthritis of multiple joints is reopened and to this extent only the appeal is granted. 

As new and material evidence has been presented, the claim of service connection for arthritis of the knees is reopened and to this extent only the appeal is granted. 

A rating higher than 10 percent for a hammertoe deformity of the right 2nd toe is denied.

A rating higher than 10 percent for a hammertoe deformity of the left 2nd toe is denied.

A compensable rating for a bilateral inguinal hernia is denied.


REMAND

On the reopened claim of service connection for a bilateral hearing loss disability and the claim of service connection for tinnitus, the Veteran's service treatment records show a threshold shift in service, and the significance of the finding is unclear without a medical opinion.  


In addition, the Veteran has submitted a private medical opinion which attributes the Veteran's current hearing loss to noise exposure in service and a VA examination under the duty to assist is needed to decide the claim as well as the claim of service connection for tinnitus. 

On the claims of service connection for arthritis of the spine, wrists, hands, hips, knees, and ankles, whether a claim is reopened or a newly raised claim, the evidence of record is insufficient to decide the claims and further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the current bilateral hearing loss disability or tinnitus or both are due to noise exposure in service, including exposure to the firing of heavy weapons?

In formulating an opinion, the VA audiologist is asked to consider all procurable and assembled date, namely:

a).  The audiograms in service and whether there is evidence of an upward shift in the hearing thresholds and, if so, are the findings indicative of the onset of a hearing loss disability in service; 




b).  The evidence of otitis media in service and the evidence of otitis media since service and whether otitis media in service is indicative of the onset of a hearing loss disability in service; 

c).  The post-service VA audiograms in May 2007 and in April 2009; and 

d).  The opinion of R. I. Garcia, MD, a private physician, in December 2009.

If after a review of the record, an opinion is not possible without resort to speculation, the VA audiologist is asked to clarify whether the opinion cannot be rendered because there are other potential causes for the current hearing loss disability or tinnitus or both, please identify the other potential causes based on the evidence of record, when the in-service noise exposure is not more likely than any other to cause the Veteran's current hearing loss disability or tinnitus or both and that an opinion on actual causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

2.  Afford the Veteran a VA examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that:




The Veteran's current arthritis of the lumbar spine, wrists, knees, and ankles by X-ray are related to the Veteran's complaints of joint pain, swelling, and stiffness documented in service? 

Stated differently: Whether the current arthritis represents a continuation or progression of the symptoms in service or the development of a new and separate condition after service.

In formulating an opinion, the VA examiner is asked to consider all procurable and assembled date, namely:

i).  The entries in the service treatment records, including notations of arthritis, possible rheumatoid arthritis, swelling and stiffness, arthralgia, or pain:  feet (October 1974, August 1977, December 1978, December 1979, June 1980, October 1981, July 1984), back (October 1974, November 1974, 1976, August 1977), knees (August 1974, October 1974, November 1974, August 1977), hands (August 1977), fingers (August 1974, January 1979), ankles (October 1974, November 1974, December 1974, March 1976, December 1978, September 1979), shoulders (August 1974, November 1974, August 1977), elbows (October 1974, November 1974, March 1975, August 1977), and generalized body complaints (August 1974, November 1974, December 1974, August 1975, August 1977, September 1977, December 1981, April 1984, July 1984).  






ii).  After service, the Veteran has been seen on multiple occasions for complaints of continuing pain, stiffness, and occasional swelling of the joints, including back, shoulders, elbows, wrists, hands, hips, knees, and ankles. 

If after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential causes for the current arthritis, please identify the other potential causes based on the evidence of record, when the in-service findings are not more likely than any other to cause the Veteran's current arthritis and that an opinion on actual causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

3.  On completion of the development requested, the claims should be adjudicated.  If any benefit sought remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


